DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election without traverse of Group II (claims 10-17) in the reply filed on 10/7/22 is acknowledged.  Claims 1-9 and 18-20 are withdrawn.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 10, the phrase “can be mounted” is indefinite and vague.  The camera is either mounted or not mounted.  The scope of the claim is unclear.
	In fact, “can be” is akin to “capable of.”  Applicant is reminded that it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.  Claims 13 and 14 have a similar issue.
	
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 10-12, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,345,154 to Zhan.
	Regarding claim 10, Zhan ‘154 discloses a sensor bracket that can be for a compactor machine comprising: a first portion 1; and a second portion 6 angled relative to the first portion; wherein the second portion can include a lidar sensor mounting section 10 and a central hole 9, and the second portion further includes a camera mounting section 7 configured such that the camera can be mounted to either side of the second portion 6 such that the bracket can be mounted in a first position for use with only a camera and can be mounted in a second, opposite position for use with both a lidar sensor and a camera.  In the first position, connecting screw 7 can extend downward rather than upward and attach a camera.  In the second position the camera is mounted to an upward extending screw 7 with the arch 6 that can support a sensor.  The claims do not positively recite the camera, sensor or compactor.  There is no combination claimed and the claim is drawn to a bracket alone.  Further, it is well known to use a common bracket in a myriad of applications, including a compactor or similar machine, to support various electronic devices (including sensors and cameras) thereto.  It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount a camera and sensor to the bracket of Zhan ‘150 because Zhan specifically teaches mounting a plurality of electronic accessories to the bracket for ease of use. 
	Regarding claim 11, Zhan ‘154 discloses wherein bracket includes the central hole 5 for a power line for the camera.  
	Regarding claim 12, Zhan ‘154 discloses wherein the bracket is configured to be mounted to a roof of the compactor machine (chute 5 is configured to support a screw that could attach to a compactor machine if needed by the user).  
	Regarding claim 16, Zhan ‘154 discloses wherein the first portion 1 includes mounting bolt apertures 3/5.  
	Regarding claim 17, Zhan ‘154 discloses wherein the lidar sensor could be (as modified above) mounted over the central hole 9.

	Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,345,154 to Zhan in view of US 4,319,825 to Newton.
	Regarding claim 13, Zhan ‘154 discloses wherein the camera mounting section 7 at a second portion 6 for supporting an electronic device.
	Newton ‘825 discloses a camera mounting section 16 that includes a pair of arms 22 extending from the camera mounting portion 16 such that camera is positioned between the arms 22.  Newton ‘825 teaches that this arrangement provides a solid stationary support for the camera, eliminating any possibility of vibration or any other slight movement.  It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting section of Zhan ‘150 with the arms of Newton ‘825 in order to provide a solid stationary support for the camera, eliminating any possibility of vibration or any other slight movement.
	Regarding claim 14, Zhan ‘154 discloses, as modified, discloses wherein if the camera is located on a first side of the second portion 6 (with screw 7 extending upward through the plates 1 and 6), the camera is positioned such that the power line can come through the central hole 9.  
	Regarding claim 15, Zhan ‘154 discloses, as modified, discloses wherein if the camera is located on a second side of the second portion 6 (with the screw 7 extending downward though 1 and 6), the lidar sensor (at 10) is mounted on a first side of the second portion 6.  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and could be used in subsequent office action rejections.  The list of supports is as follows: US-20110240701-A1 OR US-4081814-A OR US-4091402-A OR US-4255036-A OR US-3855602-A OR US-3731897-A OR US-D302697-S.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA E MILLNER/Primary Examiner, Art Unit 3632